10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:17-cv-01041-JLR Document 83 Filed 06/04/19 Page 1 of 3

THE HONORABLE JUDGE JAMES L. ROBART

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

| AT SEATTLE
TODD R,, SUZANNE R., and
LILLIAN R. formerly known as 7R.,
Case No.: 2:1 7-cv-01041-JLR
Plaintiff,
CONSENT ORDER STAYING EXECUTION
Vv. PENDING APPEAL
PREMERA BLUE CROSS BLUE | NOTED ON MOTION CALENDAR:
SHIELD OF ALASKA, June 4, 2019
Defendants.

 

 

 

CONSENT ORDER STAYING EXECUTION PENDING APPEAL

Pursuant to Rule 62(b) of the Federal Rules of Civil Procedure, this matter is before
the Court on the motion of Defendant Premera Blue Cross Blue Shield of Alaska, with
consent of the Plaintiffs, for an order staying execution of the judgment entered on May 10,
2019. Based upon the following findings, the Court hereby grants the motion.

UPON A FINDING THAT,
1. This Court entered judgment in this case on May 10, 2019;
2. Defendant has taken or will take an appeal from the judgment to the United |

States Circuit Court of Appeals for the Ninth Circuit pursuant to the Federal Rules of

KILPATRICK TOWNSEND & STOCKTON LLL
CONSENT ORDER STAYING EXECUTION 1420 FLFTH AVENUE, SUITE 3700

PENDING APPEAL- | SEATTLE, WA 98101
(208) 626-7713 FAX: (206) 260-8946

 

 
to

wo fe SN WB He EF W

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-01041-JLR Document 83 Filed 06/04/19 Page 2 of 3

Appellate Procedure;

3. Defendant has obtained, with approval and by agreement of the Plaintiff, and

submitted a Supersedeas Bond to the Court for approval (Supersedeas Bond attached hereto

as Exhibit A);

4, The Supersedeas Bond is in proper form, fully executed and

enforceable;

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that,

5, Defendant’s Supersedeas Bond is approved;
6. A stay of proceedings to enforce the judgment is hereby entered;
7. The stay shall be immediately effective and will remain in effect until final

disposition of all appellate proceedings;

IT 1S SO ORDERED.

DATED this © dayof sc June. , 2019,

C\ 450

JAMES L. ROBART

des

UNITED STATES DISTRICT JUDGE
WE CONSENT:
PLAINTIFFS DEFENDANT
BRIAN §S KING, PC KILPATRICK. TOWNSEND
& STOCKTON LLP

/s/ Brian King
Brian King (Admitted Pro Hac Vice)
Attorneys for Plaintiff Todd R., Suzanne R.,
and Lillian R. formerly known as JR.

CONSENT ORDER STAYING EXECUTION
PENDING APPEAL- 2

/s/ Gwendolyn C. Payton
Gwendolyn C, Payton (WSBA # 26752)
Attorneys for Defendant Premera Blue Cross
Blue Shield Of Alaska

KILPATRICK TOWNSEND & STOCKTON LLP

1420- FIFTH AVENUE, SUITE 3700
SEATTLE, WA 98101

(206) 626-7713 FAX: (206) 260-8946

 

 
ww & WwW WwW

Oo oO ~ B&D

10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-01041-JLR Document 83 Filed 06/04/19 Page 3 of 3

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 4% day of June, 2019, I electronically filed the
foregoing CONSENT ORDER STAYING EXECUTION PENDING APPEAL with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to the

following: -

Brian 8. King

336 8 300 E STE 200
Salt Lake City, UT 84111
brian@briansking.com

John Walker Wood

The Wood Law Firm

800 5 Avenue, STE 4100
Seattle, WA 98104
john@woodfirm.com

DATED this 4" day of June, 2019.

Kilpatrick Townsend & Stockton LLP

By:/s/ Gwendolyn C. Payton
Gwendolyn C, Payton, WSBA No. 26752 °
GPayton@kilpatricktownsend,com
KILPATRICK TOWNSEND &
STOCKTON LLP
1420 5th Ave., Suite 3700
Seatile, WA 98101
Telephone: (206) 467-9600
Facsimile: (206) 260-8946
Counsel for Defendant Premera Blue Cross Blue

Shield Of Alaska
, NE KILPATRICK TOWNSEND & STOCKTON LL
CONSENT ORDER STAYING EXECUTION 400 PIETH AVENUE. SUITE 3700 q
PENDING APPEAL- 3 SEATTLE, WA 98101

(206) 626-7713 BAK: (206) 260-8046

 

 
